Citation Nr: 9902645	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-07 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for disability of the 
hands.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from July 1986 to July 1996.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a November 1996 rating decision of 
the Fargo, North Dakota, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which (in part) denied 
entitlement to service connection for bilateral hearing loss 
and disability of the hands.  A notice of disagreement was 
received in December 1996.  A statement of the case was 
issued in January 1997, and a substantive appeal was received 
in February 1997.  In April 1997, the veteran testified at a 
personal hearing at the RO.  

The Board observes that the veteran originally also initiated 
appeals from other adverse determinations made by the RO in 
the November 1996 rating decision.  However, the RO 
subsequently granted the full benefit sought as to two of 
those issues and the veteran, in an April 1997 statement, 
effectively withdrew his appeal as to the remaining issues. 

FINDINGS OF FACT

1.  There is no medical diagnosis of current bilateral 
hearing loss for VA purposes. 

2.  There is no medical diagnosis of current disability of 
the hands.


CONCLUSIONS OF LAW

1.  The veterans claim of entitlement to service connection 
for bilateral hearing loss is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The veterans claim of entitlement to service connection 
for disability of the hands is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that a veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection for 
certain chronic disabilities, such as arthritis, will be 
presumed if manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, initially the Board must determine whether the 
veteran has submitted a well-grounded claim as required by 
38 U.S.C.A. § 5107(a).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive, it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well-
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Alternatively, the United States Court of Appeals 
for Veterans Claims (Court) has indicated that a claim may be 
well-grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).

I.  Service Connection For Bilateral Hearing Loss

The veteran contends that he was exposed to loud noise during 
his service which resulted in bilateral hearing loss.  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board has reviewed the evidence received in support of 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss.  However, as the record stands, there 
is no medical evidence demonstrating that the veteran 
currently suffers from hearing loss as defined by 38 C.F.R. 
§ 3.385.  There is nothing in the veterans service medical 
records showing that the criteria of that regulatory 
provision were met.  A periodic non-fly examination in 
February 1992 included audiometric testing which did not show 
hearing loss by VA standards.  Moreover, a VA audiological 
examination in October 1996 showed that the veteran's highest 
level of hearing loss for any tested frequency was 10 
decibels, and speech recognition was reported to be 100 
percent in both ears. 

While the veteran contends he has a hearing loss, the 
veterans contentions, alone, are insufficient to establish a 
current disability or to satisfy the nexus requirement.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1995) (holding 
that laypersons are not competent to offer medical opinions).  
The Board does not doubt the credibility of the veterans 
contentions and his April 1997 hearing testimony that he 
believes he has hearing loss and that it is a result of his 
active duty service.  However, as a matter of law, the 
veterans statement does not satisfy the medical diagnosis 
requirement and can not therefore render his claim well-
grounded.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
As the veteran has not presented any competent medical 
evidence that he currently suffers from hearing loss, the 
Board finds that his claim for service connection is not 
well-grounded and must be denied.

II.  Service Connection For Disability of the Hands

The veteran contends that he suffers from disability of the 
hands (described as curvature of the fingers and arthritis) 
as a result of packing parachutes during his active duty 
service.

A May 1987 service medical record indicates that the veteran 
was assessed with right hand eczema.  A May 1994 record 
indicates that the veteran was assessed with an abrasion to 
the left palm after falling off a bicycle.  The veteran made 
no mention of disability involving his hands on the medical 
history portion of his March 1996 separation examination.

VA examination in September 1996 shows that the veteran 
complained of stiffness in both hands and his fingers.  On 
clinical examination, range of motion of the hands and 
fingers was reported to be within normal limits.  Good 
strength with no numbness was reported, and no diagnosis of 
any disability of the hands was rendered. 

The veteran underwent a VA examination in May 1997.  He 
stated that he had stiffness and "achy" feelings in his 
fingers as a result of packing parachutes during his active 
duty service.  Physical examination revealed mild ulnar 
deviation of the index, middle, and ring fingers of both 
hands.  The diagnostic/clinical test portion of the 
examination reflected negative test results for both hands.  
X-rays revealed no significant bony or soft tissue 
abnormalities on either side to suggest arthritic changes.  
The pertinent diagnosis was no arthritis of hands or 
curvature condition found. 

The Board has reviewed the evidence received in support of 
the veteran's claim of entitlement to service connection for 
disability of his hands, including testimony given during his 
April 1997 RO hearing.  However, as the record stands, there 
is no competent medical evidence demonstrating that the 
veteran currently suffers from disability of his hands, 
including arthritis or curvature of the fingers.  While the 
veteran contends he has disability of the hands, the 
veterans contentions, alone, are insufficient to establish a 
current disability.  Espiritu.  As the veteran has not 
presented any competent medical evidence that he currently 
suffers from hearing loss, the Board finds that his claim for 
service connection is not well-grounded and must be denied.

III.  Conclusion

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims for 
service connection plausible.  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).

In a September 1997 statement, the veteran indicated that the 
VA had failed to exercise its duty to assist him in the 
development of his claim.  As noted in the preceding 
paragraph, the Board is unaware of any additional evidence 
that would aid the veteran in submitting a well-grounded 
claim.  Furthermore, the Board observes that in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), the U.S. Court 
of Appeals for the Federal Circuit held that [38 U.S.C.A.] 
§ 5107 requires a claimant to submit and establish a well 
grounded claim before the [VA] is required to provide 
assistance to a claimant in developing his claim.

By this decision, the Board is informing the veteran that 
each of his claims requires a medical diagnosis of current 
disability as well as medical evidence of a nexus to service 
to meet the requirements of a well-grounded claim.  See 38 
U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69 (1995).


ORDER

The appeal is denied as to all issues. 


		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
